Title: Michael Leib to Thomas Jefferson, 29 September 1811
From: Leib, Michael
To: Jefferson, Thomas


          
                  Dear Sir, 
                   
                     Philadelphia 
                     Septr 29th 1811
           
		  Your recommendation would at all times be a sufficient inducement to me to patronize any one who was favord with it; and the extension of your good opinion to Joseph Dougherty has secured mine. It will add much to my gratification to be in any manner instrumental in the promotion of any wish of yours whether public or private.
          The times are inauspicious, not only to the nation, but to some 
                  
                  
                  
                  
                  
                  
                  
                  
                  meritorious individuals—
                  My friend Col. Duane seems to be the devoted victim of persecution at various seasons—
                  For a paragraph published in the Aurora, furnished by the late Dr Reynolds, whilst a member of the board of health, and therefore, in some sort official, he has been mulcted, under the direction of a tory judge, Yates, and a federal jury, in the sum of eight hundred dollars and costs of suit. This,
			 with the pressure of the U.S. Bank influence upon his affairs and other party causes, bear very heavy upon him, and call for the interposition of the friends of the freedom of the press and of the able and useful editor of the Aurora.
			 
                  I have not forgotten your offer of
			 kind offices on a former occasion, and therefore, feel free to suggest to you, that they will be be useful and acceptable on this occasion; more especially as he is to defend himself in the next Circuit court of the U.S. against the charge of a libel on Dr 
                  Romayne, for his connection in the conspiracy of Blount
          Accept, dear Sir the assurance of my sincere regard and respect
                  M Leib
        